OPINION
DOUGLAS, Judge.
This is an appeal from a conviction for robbery by assault. The punishment was assessed by the jury at thirty years.
*930The record reflects that appellant, armed with a pistol, robbed the assistant manager of a U-Tote’m Store in Houston. The sufficiency of the evidence is not challenged.
In his brief, appellant’s counsel states that there was no evidence that the pretrial identification was inherently unfair. He also states that appellant’s contention that there must be proof that fingerprints are a reliable means of identification is without merit.
He also admits that his third ground of error is without merit unless the Supreme Court of the United States holds that the jury must have more guidelines in assessing punishment in cases where the death penalty is in issue.
The brief recites that a copy of the brief had been sent to appellant and that appellant had been informed of his right to file a brief in his own behalf.
We agree with appellant’s counsel that this is a frivolous appeal. See Bates v. State, Tex.Cr.App., 456 S.W.2d 107.
The judgment is affirmed.